Citation Nr: 0202702	
Decision Date: 03/22/02    Archive Date: 04/04/02

DOCKET NO.  01-09 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel





INTRODUCTION

The appellant had active duty for training from December 1994 
to June 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.


FINDINGS OF FACT

1.  A VA examination is necessary to determine the etiology of 
the appellant's claimed disabilities. 

2.  The appellant failed without good cause to report for a 
VA examination scheduled in conjunction with his claims.

3.  Chronic disability of the appellant's right knee did not 
originate or increase in severity during the appellant's 
active duty for training, nor is it etiologically related to 
his active duty for training.

4.  The appellant does not currently have a left knee 
disability.


CONCLUSIONS OF LAW

1.  Right knee disability was not incurred in or aggravated 
by active duty for training.  38 U.S.C.A. §§ 101(24), 106, 
1110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.6, 3.303 
(2001).




2.  Left knee disability was not incurred in or aggravated by 
active duty for training, nor is left knee disability 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 101(24), 106, 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.6, 3.303, 3.310(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

As noted above, the appellant had active duty for training 
from December 1994 to June 1995.  In February 1995, he 
presented with complaints of pain in his right knee, stating 
that the pain had existed for 6 weeks.  He denied being 
treated for the problem previously.  Mild edema at the 
lateral portion of his right knee was noted.  
Lateral collateral ligament strain was assessed, and the 
appellant was advised to perform light duty for 48 hours, 
than return to full duty.  The appellant was seen again in 
March 1995, again complaining of pain behind his kneecap.  He 
denied trauma to the knee or previous knee problems.  
Patellar femoral syndrome was diagnosed, and Motrin was 
prescribed.  The appellant was instructed in how to stretch 
and advised to return to the clinic if necessary.  

A private treatment note dated in October 1995 indicates that 
the appellant was seen for complaints of persisting pain in 
his right knee.  He reported that he had sustained an injury 
at boot camp, when he fell off a rope and landed in water.  
He indicated that he had twisted his knee, which resulted in 
pain and swelling.  The physician noted pain at the anterior, 
medial and posterior aspects of the knee.  On physical 
examination, there was medial joint line tenderness.  There 
were full mobility and discomfort with flexion.  There was a 
mildly positive Lachman's sign, and no opening with varus or 
valgus stress.  X-rays of the right knee were normal.  X-rays 
of the left knee revealed possible non-ossifying fibroma of 
the distal femur.  A subsequent record shows that the 
appellant underwent an MRI for the right knee, which showed a 
posterior horn tear at the medial meniscus.  The ligaments 
were intact.  Surgery was scheduled.

A November 1995 note in the appellant's service medical 
records shows that the appellant was not available for drill 
due to a civilian diagnosis of a right medial meniscus tear.  
The appellant was counseled that if after six months he was 
unable to return to full duty with no limitations, a 
retention package would be submitted for retention or 
separation from service.  

Records from Jameson Memorial Hospital show that the 
appellant underwent arthroscopic partial medial meniscectomy 
of the right knee in December 1995.  

Service medical records dated in May 1996 show references to 
the appellant's right knee surgery.  He stated that he had 
done well since the surgery.  An August 1996 note shows that 
the appellant called for the first time since May in regard 
to his inability to return to full duty.  He was informed 
that the medical department still needed documentation for 
release regarding his knee injury.  The appellant revealed 
that he had undergone back surgery in July 1996, and that he 
would send the medical release information concerning his 
right knee and documentation pertaining to his back injury.  
The appellant was scheduled for a September 1996 appointment 
to determine fitness for duty, but did not report.  He 
claimed that he did not receive notification of the 
appointment.  An October 1996 physical examination revealed a 
well-healed arthroscopy scar.  The appellant's knee was noted 
as stable and nontender, with no swelling.  The assessment 
was resolved right knee meniscal tear.  

A physical qualification determination was conducted in 
February 1997.  Records of private treatment were reviewed.  
The appellant was noted to have sustained a right medial 
meniscus tear, as well as an injury to his back at his 
civilian job.  The reviewer noted that the appellant 
underwent knee surgery, which he tolerated well. A full 
recovery was expected.  It was also noted that the appellant 
missed several follow-up appointments and was not released to 
full duty with regard to his knee until May 1996.  The 
reviewer also described records of the appellant's back 
injury and subsequent surgery.  He indicated that the 
appellant had been considered medically unfit for full duty 
since November 1995, and during that time had failed to 
obtain, seek, or provide medical documentation in a timely 
manner.  He also noted the appellant's failure to report for 
scheduled appointments and respond to official 
correspondence.  He concluded by stating that the appellant 
would not be an asset to the command or to the Select Marine 
Corps Reserve.  The appellant was medically discharged in 
January 1998, due to his right medial meniscus tear and back 
injury.  

In a January 2000 statement, the appellant contended that he 
had injured his right knee during boot camp.  He stated that 
due to the constant pain and swelling, in addition to 
surgery, he had begun to favor his right knee.  This, he 
claimed, resulted in pain and swelling in the left knee.  He 
indicated that all medical records regarding treatment for 
his knees would follow.

The appellant was scheduled for a VA examination in August 
2000, but failed to appear without explanation.  He has not 
requested that the examination be rescheduled.

II.  Veterans Claims Assistance Act of 2000

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
since the RO's most recent consideration of the appellant's 
claims, regulations implementing the VCAA (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)), were published at 66 Fed. Reg. 45,620, 45,630-
32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  The VCAA and the implementing 
regulations pertinent to the issues on appeal are 
liberalizing and are therefore applicable to the issues on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

In this case, the record reflects that the RO has informed 
the appellant of the requirements for the benefits sought on 
appeal, the evidence it has considered in deciding his claims 
and the basis for its decision.  The service medical records 
obtained by the RO include records pertaining to private 
treatment for the appellant's right knee.  The appellant has 
also submitted private medical records regarding treatment of 
his right knee.  The Board also notes that the RO properly 
undertook to schedule a VA examination for the appellant in 
August 2000, and that he failed to report without offering 
good cause.  The appellant has not identified, and the Board 
is not aware of, any additional, available evidence or 
information which could be obtained to substantiate either of 
his claims.  

Accordingly, no further action is required to comply with the 
provisions of the VCAA or the implementing regulations.  A 
remand to afford the RO an opportunity to consider the claim 
in light of the regulations implementing the VCAA would only 
further delay resolution of the appellant's claim with no 
benefit flowing to the appellant.  Accordingly, the Board 
will address the merits of the claims.

III.  Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
duty for training.  38 U.S.C.A. §§ 101(24), 106, 1131; 38 
C.F.R. §§ 3.6, 3.303.  Direct service connection may not be 
granted without medical evidence of a current disability, 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 
78 F.3d 604 (Fed. Cir. 1996).

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2001).  

As a preliminary matter the Board notes that as reservist 
with active duty for training only who has not yet 
established service connection for any disability, the 
appellant has not established status as a veteran.  In this 
regard the Board notes that a veteran is a person who served 
in the active military, naval, or air service and who was 
discharged or released under conditions other than 
dishonorable.  38 C.F.R. § 3.1(d) (2001).  Active military, 
naval, and air service includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 C.F.R. § 3.6(a).

The appellant contends that during his basic training he fell 
from a rope and twisted his right knee.  While the 
appellant's service medical records show that lateral 
collateral ligament strain and patellar femoral syndrome were 
diagnosed during the period of active duty for training, they 
do not document right knee trauma.  To the contrary, service 
medical records reflect that the appellant denied a history 
of right knee trauma.  Moreover, service medical records do 
not suggest that either of these diagnosed disorders was 
chronic.  

In October 1995, months after the period of active duty for 
training, the appellant sought private care for what was 
determined to be a right meniscal tear.  It was at this time 
that the appellant first gave a history of injuring his right 
knee during service.  This history is inconsistent with the 
medical records contemporaneous to the appellant's period of 
active duty.  In any event, the private treatment records do 
not include a medical opinion linking the meniscal tear to 
the appellant's period of active duty and no such medical 
opinion is otherwise of record.  

As discussed above, the appellant was scheduled for a VA 
examination in August 2000 for the purpose of determining the 
etiology of his right knee disability, but the appellant 
failed to appear for the examination.  He has not offered an 
explanation for his failure to appear nor has he requested 
that the examination be rescheduled.  

In this case, a VA examination is necessary to determine the 
etiology of the appellant's claimed right knee disability but 
due to the appellant's failure to cooperate, the required 
examination was not performed.  The U.S. Court of Appeals for 
Veterans Claims has held that, "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 
(1991). 

When a claimant fails to report for a scheduled medical 
examination without good cause, an original claim for 
compensation shall be rated on the evidence of record.  38 
C.F.R. § 3.655(b) (2001). 

The evidence of a nexus between the appellant's current right 
knee disability and his military service is limited to the 
appellant's own statements; however, as a layperson, he is 
not qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Therefore, the Board must 
conclude that the preponderance of the evidence is against 
the appellant's claim.   

The appellant's claim for secondary service connection for 
left knee disability must also fail since service connection 
has not been granted for the right knee disability that he 
alleges to be the cause of his left knee disability.  
Moreover, the appellant's claim must fail because he was not 
found to have a chronic left knee disorder during service and 
there is no post-service medical evidence of any left knee 
disability.  Again, due to the appellant's failure to 
cooperate, a VA examination to determine the nature and 
etiology of any current left knee disability was not 
accomplished.  


ORDER

Entitlement to service connection for right knee disability 
is denied.

Entitlement to service connection for left knee disability is 
denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

